Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 1 of 23 PAGEID #: 1804




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 Eric LaGuardia, et al.,

                      Plaintiffs,            :   Case No. 2:20-cv-2311

         - vs -                                  Judge Sarah D. Morrison
                                                 Magistrate Judge Vascura
 Designer Brands Inc., et al.,
                                             :
                      Defendants.

                                    OPINION & ORDER

         This is a putative class action, brought under the Telephone Consumer

 Protection Act (TCPA), 47 U.S.C. § 227. Because Defendants did not use an ATDS to

 send text messages to a putative class, and because Defendants fail to establish that

 they had an established business relationship (“EBR”) with two of the Plaintiffs,

 summary judgment (ECF No. 117) is only partially proper. In reaching that

 determination, the Court also DENIES Plaintiffs’ Motion to Exclude the Report of

 Ken Sponsler (ECF No. 130), DENIES Plaintiffs’ request for additional discovery

 (ECF No. 128), and DENIES Plaintiffs’ request for leave to amend (ECF No. 128).

    I.       BACKGROUND

         This is the third dispositive motion presented to the Court in this matter. As

 such, all are well-versed in the case’s procedural history and a truncated recitation

 of the background follows.

         Plaintiffs Eric LaGuardia, Sophia Wingate, Lindsay Rucker, and Nicole

 Austin are California residents. (ECF No. 22 ¶ ¶ 7-11.) Defendant DSW Shoe

                                            1
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 2 of 23 PAGEID #: 1805




 Warehouse, Inc. sells footwear and is a wholly owned subsidiary of Defendant

 Designer Brands, Inc. (ECF No. 44 ¶ ¶ 2, 12.) DSW Shoe Warehouse is a Missouri

 corporation headquartered in Columbus, Ohio. Id. ¶ 12. Designer Brands is an Ohio

 corporation with headquarters in Columbus. Defendants are collectively referred to

 as “DSW.”

       DSW, using the Oracle Responsys Interact platform (“Responsys”), sent

 Plaintiffs texts advertising DSW’s products without their consent in July and

 August 2019. DSW sent LaGuardia and Austin one solicitation each after they told

 DSW to stop, even though they were on the National Do Not Call Registry

 (“Registry”).

       Plaintiffs argue that Responsys has the capacity to: (1) store telephone

 numbers; (2) generate sequential numbers; (3) dial numbers in sequential order; (4)

 dial numbers from a list of numbers; (5) dial numbers without human intervention;

 and (6) schedule the time and date for future transmission of text messages without

 human involvement. (ECF No. 22 ¶ ¶ 61-66.) Plaintiffs thus contend that DSW’s

 program is an automated telephone dialing system (“ATDS”) as defined in the

 TCPA.

       Count 1 alleges that DSW violated § 227(b)(1)(A)(iii) of the TCPA by willfully

 and/or knowingly contacting Plaintiffs on their cellular telephones using an ATDS.

 Id. ¶ ¶ 82-87. Count 2 asserts that DSW violated § 227(c) of the TCPA by sending

 the texts to LaGuardia and Austin despite the fact that they were on the Registry




                                          2
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 3 of 23 PAGEID #: 1806




 and by continuing to send the texts after they told DSW to stop. Id. ¶ ¶ 88-91.

 Plaintiffs seek Fed. R. Civ. P. 23 certification of two classes and one sub-class. Id.

 ¶ ¶ 71- 72. In addition to class certification, Plaintiffs seek compensatory, statutory

 punitive, and treble damages; attorney’s fees; costs, and an injunction requiring

 DSW to cease all text “spam” activities. Id. ¶ 6, Prayer for Relief ¶ ¶ 1-6. DSW

 denies all claims. (ECF No. 44.)

       The Court’s October 27, 2020 Opinion & Order (ECF No. 93) denied

 Defendants’ Motion for Judgment on the Pleadings. The Court’s May 24, 2021

 Opinion and Order (ECF No. 133) denied Defendants’ subsequent Motion to

 Dismiss.

       Magistrate Judge Vascura’s Preliminary Pretrial Order (ECF No. 97)

 (“Preliminary Order”) established January 15, 2021 as the deadline for DSW to file

 a summary judgment motion on the “threshold issues” of whether: “(1) . . . the

 platform used to send the at-issue texts is an ATDS as contemplated under the

 TCPA and (2) . . . Plaintiffs had EBRs when the at-issue texts were sent.” (ECF No.

 97, PageID 1025-26.) The Preliminary Order further set March 8, 2021 as the

 discovery deadline for those “targeted” issues while noting that “the parties must

 schedule their discovery in such a way as to require all responses to be served prior

 to the deadline and must also file any motions relating to discovery within the

 discovery period.” Id. at 1025. The Preliminary Order scheduled April 5, 2021 as the

 Plaintiffs’ deadline to oppose DSW’s Motion for Summary Judgment. Id. at 1026.




                                             3
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 4 of 23 PAGEID #: 1807




 Lastly, the Preliminary Order stayed class certification motions until after the

 threshold issues were resolved. Id. at 1023.

          DSW sought, and obtained, two extensions of the dispositive motion deadline.

 (ECF Nos. 106, 111.) Plaintiffs requested, and received, two extensions of the

 discovery deadline. (ECF Nos. 120, 123.)

          DSW’s timely Motion for Summary Judgment is fully briefed. (ECF No. 117.)

 Plaintiffs’ Motion to Exclude the Report of Ken Sponsler, DSW’s expert, is likewise

 ripe. (ECF No. 130.) The Court turns to the latter before addressing the former.

    II.      MOTION TO EXCLUDE

          Plaintiffs seek exclusion of Ken Sponsler’s opinions on reliability grounds.

 Sponsler first opines that Responsys “cannot store or produce numbers to be called

 using a random or sequential number generator and does not dial such numbers”

 such that Responsys is not an ATDS. (ECF No. 117-1, PageID 1190.) Sponsler

 secondly opines that Responsys “requires substantial human intervention to send

 text messages.” (ECF No. 117-2, PageID 1190).

          A. Rule 702

          “[U]nder Daubert and its progeny, a party proffering expert testimony must

 show by a ‘preponderance of proof’ that the expert whose testimony is being offered

 is qualified and will testify to scientific knowledge that will assist the trier of fact in

 understanding and disposing of relevant issues.” Decker v. GE Healthcare Inc., 770

 F.3d 378, 391 (6th Cir. 2014) (citations omitted). Federal R. Evid. 702 pertains to

 the admissibility of expert testimony and states:



                                              4
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 5 of 23 PAGEID #: 1808




              A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in the
              form of an opinion or otherwise if:

              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and
              methods; and
              (d) the expert has reliably applied the principles and
              methods to the facts of the case.

 The rule “imposes a special obligation upon a trial judge to ensure that scientific

 testimony is not only relevant, but reliable.” Kumho Tire Co. v. Carmichael, 526

 U.S. 137, 137 (1999) (citing Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993)).

 This basic gatekeeping obligation applies to all expert testimony. Kumho Tire Co.,

 526 U.S. at 147.

       “The trial court’s role as a gatekeeper of expert testimony is not meant to

 serve as a replacement of the adversary system.” European Pensions Mgmt. v.

 Columbus Life Ins. Co., No. 1:16-cv-542, 2017 U.S. Dist. LEXIS 167671, at *12 (S.D.

 Ohio Oct. 11, 2017) (Dlott, J.) (citing Burgett v. Troy-Bilt LLC, 579 F. App’x 372, 377

 (6th Cir. 2014) (citation omitted)). “[R]ejection of expert testimony is the exception,

 rather than the rule.” In re Scrap Metal Antitrust Litig., 527 F.3d 517, 530 (6th Cir.

 2008) (citation omitted). Accordingly, “Rule 702 should be broadly interpreted on

 the basis of whether the use of expert testimony will assist the trier of fact.” Morales

 v. Am. Honda Motor Co., Inc., 151 F.3d 500, 516 (6th Cir. 1998) (citation omitted).



                                             5
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 6 of 23 PAGEID #: 1809




       B. ATDS

       Plaintiffs do not dispute Sponsler’s knowledge or experience. Nor do they

 contest that his ATDS opinion will assist the trier of fact to understand the evidence

 or determine a fact in issue. Rather, they attack Sponsler’s ATDS opinion on

 reliability grounds. In particular, Plaintiffs argue that his opinion must be excluded

 because Sponsler “did not conduct a reasonably thorough investigation” such that

 “his report is unreliable.” (ECF No. 130, PageID 1607.) This equates to a Rule

 702(b) reliability challenge.

       Daubert identifies several factors addressing a reliability determination:

 testing, peer review, publication, known or potential rate of error, and general

 acceptance. Daubert, 509 U.S. at 593-94. “The Daubert factors are neither definitive

 nor exhaustive and may not apply in every case.” European Pensions Mgmt. v.

 Columbus Life Ins. Co., No. 1:16-cv-542, 2017 U.S. Dist. LEXIS 167671, at *12-13

 (S.D. Ohio Oct. 11, 2017) (Dlott, J.) (citing Mike’s Train House, Inc. v. Lionel, L.L.C.,

 472 F.3d 398, 407 (6th Cir. 2006)). “Red flags that caution against certifying an

 expert include reliance on anecdotal evidence, improper extrapolation, failure to

 consider other possible causes, lack of testing, and subjectivity.” Newell

 Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 527 (6th Cir. 2012). Those red

 flags are the source of Plaintiffs’ contention that exclusion is warranted.

              1. Ability to Store Telephone Numbers

       Prong one of Sponsler’s ATDS opinion is that Responsys cannot store

 telephone numbers “to be called using a random or sequential number



                                             6
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 7 of 23 PAGEID #: 1810




 generator . . . .” (ECF No. 117-2, PageID 1190.) Plaintiffs contend that this opinion

 is unreliable because Sponsler’s “report does not detail any document or witness

 who would have provided him with the information necessary to opine that the

 Responsys system cannot store phone numbers using a random or sequential

 number generator.” (ECF No. 130, PageID 1610.)

       Plaintiffs are mistaken. The report specifies that he:

       ● Reviewed pleadings in this Action . . ., including the Court’s October 27,
 2020 Opinion and Order;

       ●Reviewed manuals that describe the capabilities of Responsys and are
 available on Oracle’s website;

       ●Interviewed DSW’s Senior Manager of Digital Applications Development,
 Rich Clum, regarding DSW’s use of and interface with Responsys;

       ● Arranged and attended via videoconference a demonstration of the
 capabilities and customer interface of Responsys, conducted by Mr. Clum and
 Heather Hutchison, a DSW Analyst who has worked with Responsys;

       ● Observed the functionality available to DSW on the Responsys interface
 during the demonstration;

       ● Conducted a question and answer session during the demonstration on the
 capabilities of and DSW’s interface with Responsys;

       ● Reviewed the declaration of DSW’s Director of Data Engineering &
 Analytics, Michael Shebetich, regarding Responsys’s capabilities and DSW’s
 interaction with Responsys;

        ● Reviewed the deposition testimony of Surech Kalyanaraman, Senior
 Director at Oracle, from TCPA litigation—Eldridge v. Pet Supermarket, Inc., No.
 1:18-cv22531-KMW (Dkt. No. 77-3) (S.D. Fla.) . . . regarding Responsys’s
 capabilities, including whether it can generate random or sequential phone
 numbers;

       ● Considered, among other parts of his testimony, Mr. Kalyanaraman’s
 testimony that he (i) influences the features that Oracle software developers
 implement in Responsys’s source code and (ii) is responsible for production

                                           7
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 8 of 23 PAGEID #: 1811




 management for Responsys, meaning that he identifies the features and capabilities
 that Oracle wants its software developers to implement in Responsys and then
 communicates them to the software developers via a requirements document; and

        ● Reviewed Mr. Kalyanaraman’s testimony about Responsys’ capability to
 generate random or sequential phone numbers and inability to be programmed to
 do so:
        Q: The -- the ability of the Respons[y]s system to produce telephone numbers
        through -- to generate on its own, telephone numbers without having that
        information uploaded into its software?
        A: There is no such capability.
        Q: Okay.
        A: Yeah. So question number 15 is not applicable. Once again, question
        number 16 is also not applicable because Respons[y]s does not have a piece of
        software to generate numbers in a sequential fashion.
        ***
        Q: [] Is the Respons[y]s platform capable of randomly generating a telephone
        number and dialing that number?
        A: No.
        Q: Is it -- is the Respons[y]s platform capable of generating a sequential
        number and dialing that number?
        A: No.
        ***
        Q: [] Could the Respons[y]s system be programmed to generate random or
        sequential numbers and dial those numbers?
        A:No.

 (ECF No. 132, PageID 1680-1682) (internal citations omitted).

       The Court determines that Sponsler’s review of those materials, which are of

 the type that are reasonably relied upon by experts in the field of global-direct

 marketing compliance, combined with his twenty-one years’ of experience in that

 field, provide a sufficient foundation for his determination that Responsys cannot

 store telephone numbers “to be called using a random or sequential number

 generator . . . .” (ECF No. 117-2, PageID 1190.) Plaintiffs’ Motion to Exclude this

 opinion is DENIED. (ECF No. 130.)




                                            8
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 9 of 23 PAGEID #: 1812




              2. Ability to Produce Telephone Numbers

       Plaintiffs seek exclusion of Sponsler’s linked conclusion that Responsys is

 incapable of producing numbers to be called because he “failed to thoroughly

 investigate the true capabilities of the Responsys system . . . .” (ECF No. 134,

 PageID 1736.) According to Plaintiffs, that failure consisted of: (1) inspecting only

 the functionalities used by the Defendant and not all potential functionalities of the

 equipment; (2) considering Kalyanaraman’s testimony even though Sponsler did not

 know Kalyanaraman; and (3) failing to ask about Responsys’ functionalities that

 conflicted with his conclusion. (ECF No. 134, PageID 1739.) Plaintiffs argue these

 omissions “mean that his opinion ultimately cannot be tested—because it is based

 on incomplete data—and, for the same reason, his opinion is no more than an

 unfounded extrapolation.” (ECF No. 134, PageID 1736.)

       By highlighting what Sponsler did not do instead of what he did do, Plaintiffs

 attack his credibility and the weight that should be given to his opinion. But

 credibility and weight are jury issues. Further, Plaintiffs do not challenge

 Sponsler’s knowledge or experience. The foundation for his production opinion is the

 same as for his storage opinion. The Court finds that foundation sufficient above. So

 the Motion to Exclude (ECF No. 130) Sponsler’s opinion as to Responsys’ inability

 “to produce numbers to be called using a random or sequential number generator” is

 DENIED. (ECF No. 117-2, PageID 1190.)




                                            9
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 10 of 23 PAGEID #: 1813




               3. Ability to Dial Telephone Numbers

        Prong three of Sponsler’s first opinion is that Responsys does not “dial”

  random or sequential numbers. While Plaintiffs’ Motion (ECF No. 130) does not

  seek exclusion of this opinion, Plaintiffs’ Reply (ECF No. 134) does.

        “[A] reply brief is not the proper place to raise an issue for the first time.”

  United Tel. Co. of Ohio v. Ameritech Servs., Inc., No. 2:10-cv249, 2011 U.S. Dist.

  LEXIS 1746, 2011 WL 53462, at *3 n. 2 (S.D. Ohio Jan.7, 2011) (Frost, J.).

  Consequently, the “Court need not and will not consider” Plaintiffs’ “new or newly

  recast arguments.” Ross v. Choice Hotels Int’l, Inc., 882 F. Supp. 2d 951, 958 (S.D.

  Ohio 2012) (Frost, J.). Plaintiffs’ Motion to Exclude this aspect of Sponsler’s report

  is DENIED. (ECF No. 130.)

        C. Human Intervention

        A key issue in this case is whether Responsys qualifies as an ATDS under the

  TCPA. At the time Sponsler released his report, courts examined the amount of

  human action that was necessary for a dialing platform to operate when considering

  whether it qualified as an ATDS under the Act. See Gary v. TrueBlue, Inc., No. 17-

  CV-10544, 2018 WL 3647046, at *7 (E.D. Mich. Aug. 1, 2018); see also Gary v.

  TrueBlue, Inc., 346 F. Supp. 3d 1040, 1045–46 (E.D. Mich. 2018), aff’d, 786 F. App’x

  555 (6th Cir. 2019); see also Ramos v. Hopele of Fort Lauderdale, LLC, 334 F. Supp.

  3d 1262, 1273 (S.D. Fla. 2018). As such, Sponsler opines that Responsys “requires

  substantial human intervention to send text messages” such that it is not an ATDS

  under the TCPA. (ECF No. 117-2, PageID 1190.)



                                             10
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 11 of 23 PAGEID #: 1814




        The Supreme Court decided Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021),

  after Sponsler’s report. Duguid addressed the issue of whether the ATDS “definition

  encompasses equipment that can ‘store’ and dial telephone numbers, even if the

  device does not ‘us[e] a random or sequential number generator.’” Duguid, 141 S.

  Ct. at 1167. The answer? “It does not. To qualify as an ‘automatic telephone dialing

  system,’ a device must have the capacity either to store a telephone number using a

  random or sequential generator or to produce a telephone number using a random

  or sequential number generator.” Id. In reaching that determination, the Supreme

  Court commented:

                 all devices require some human intervention, whether it
                 takes the form of programming a cell phone to respond
                 automatically to texts received while in ‘do not disturb’
                 mode or commanding a computer program to produce and
                 dial phone numbers at random. We decline to interpret
                 the TCPA as requiring such a difficult line-drawing
                 exercise around how much automation is too much.

  Id. at 1175.

        From this, Plaintiffs argue that Sponsler’s human intervention opinion must

  be excluded under Fed. R. Evid. 702(a) as irrelevant because Duguid makes clear

  that human involvement is no longer a litmus test for ATDS status. (ECF No. 130,

  PageID 1608-1609.) DSW partially concedes this point, noting that while Sponsler’s

  opinion “has perhaps taken on less importance since Duguid,” “the level of human

  intervention required to input phone numbers into Responsys’s system illustrates

  that . . . Responsys can neither produce nor store telephone numbers using a

  random or sequential number generator, further supporting the conclusion that



                                            11
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 12 of 23 PAGEID #: 1815




  Responsys is not an ATDS.” (ECF No. 132, PageID 1690-1691.) In other words, the

  human intervention portion of the report serves only to buttress Sponsler’s opinion

  that Responsys is not an ATDS.

        The Court concurs with DSW that in light of Duguid, Sponsler’s human

  intervention conclusion serves as explanatory evidence, not as a freestanding

  opinion. Put differently, the human intervention discussion would help the trier of

  fact understand why Responsys cannot independently produce or store telephone

  numbers using a random or sequential number generator. See Rule 702(a).

  Exclusion is therefore improper.

        In sum, Plaintiffs’ Motion to Exclude is DENIED. (ECF No. 130.)

     III.   REQUEST FOR ADDITIONAL DISCOVERY

        Contained within Plaintiffs’ Summary Judgment Opposition is a Fed. R. Civ.

  P. 56(d) request to “subpoena and depose Oracle on the topic of” Responsys and

  whether Responsys “can ‘store’ telephone numbers using a random or sequential

  number generator.” (ECF No. 128, PageID 1462; ECF No. 128-1 ¶ ¶ 4-5.) Plaintiffs

  assert this discovery became necessary after Duguid was decided on April 1, 2021.

  (ECF No. 128, PageID 1462; ECF No. 128-1.)

        Plaintiffs did not raise their plea in a separate motion, thereby precluding the

  Court’s review. See S.D. Ohio Civ. R. 7.2(a)(1); see also Arnett v. Pontiac Police Dep’t,

  No. 97-1142, 1999 U.S. App. LEXIS 30219, at *2 (6th Cir. Aug. 9, 1999) (holding

  “district court did not err by failing to rule specifically on Arnett’s request for the

  appointment of counsel, which was included as a component of his request for relief



                                              12
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 13 of 23 PAGEID #: 1816




  in his complaint but was not made by separate motion.”). Even if the Court were to

  consider Plaintiffs’ ask, even before Duguid was announced, the functionality of the

  Responsys platform was at issue in this case. Plaintiffs had ample opportunity to

  obtain the information they now claim they need. Their post-deadline request for

  relief is untimely. For these reasons, Plaintiffs’ Rule 56(d) request is DENIED.

     IV.      MOTION FOR SUMMARY JUDGMENT

           Because DSW conclusively establishes that Responsys is not an ATDS but

  fails to adequately prove that the EBR exception applies to LaGuardia’s and

  Austin’s Registry claims, DSW is entitled to judgment as a matter of law on Count 1

  but not on Count 2.

           A. Standard of Review

           Under Federal Rule of Civil Procedure 56, summary judgment is proper if the

  evidentiary materials in the record show that there is “no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a); see Longaberger Co. v. Kolt, 586 F.3d 459, 465 (6th Cir. 2009). The

  moving party bears the burden of proving the absence of genuine issues of material

  fact and its entitlement to judgment as a matter of law, which may be accomplished

  by demonstrating that the nonmoving party lacks evidence to support an essential

  element of its case on which it would bear the burden of proof at trial. See Celotex

  Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Walton v. Ford Motor Co., 424 F.3d

  481, 485 (6th Cir. 2005).




                                            13
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 14 of 23 PAGEID #: 1817




         The “mere existence of some alleged factual dispute between the parties will

  not defeat an otherwise properly supported motion for summary judgment; the

  requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); see also

  Longaberger, 586 F.3d at 465. “Only disputed material facts, those ‘that might affect

  the outcome of the suit under the governing law,’ will preclude summary judgment.”

  Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir. 2008) (quoting

  Anderson, 477 U.S. at 248). Accordingly, the nonmoving party must present

  “significant probative evidence” to demonstrate that “there is [more than] some

  metaphysical doubt as to the material facts.” Moore v. Philip Morris Cos., Inc., 8

  F.3d 335, 340 (6th Cir. 1993).

         A district court considering a motion for summary judgment may not weigh

  evidence or make credibility determinations. Daugherty, 544 F.3d at 702; Adams v.

  Metiva, 31 F.3d 375, 379 (6th Cir. 1994). Rather, in reviewing a motion for

  summary judgment, a court must determine whether “the evidence presents a

  sufficient disagreement to require submission to a jury or whether it is so one-sided

  that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52. The

  evidence, all facts, and any inferences that may permissibly be drawn from the facts

  must be viewed in the light most favorable to the nonmoving party. Matsushita

  Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Eastman Kodak

  Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992). However, “[t]he mere

  existence of a scintilla of evidence in support of the plaintiff’s position will be



                                              14
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 15 of 23 PAGEID #: 1818




  insufficient; there must be evidence on which the jury could reasonably find for the

  plaintiff.” Anderson, 477 U.S. at 252; see Dominguez v. Corr. Med. Servs., 555 F.3d

  543, 549 (6th Cir. 2009).

           B. Count 1 - ATDS

           Count 1 alleges that DSW violated § 227(b)(1)(A)(iii) of the TCPA by willfully

  and/or knowingly contacting Plaintiffs on their cellular telephones using an ATDS.

  (ECF No. 22 ¶ ¶ 82-87.) DSW responds that Responsys lacks certain required

  capabilities preventing the platform from qualifying as an ATDS under the Act.

           As noted, “[t]o qualify as an ‘automatic telephone dialing system,’ a device

  must have the capacity either to store a telephone number using a random or

  sequential generator or to produce a telephone number using a random or

  sequential number generator.” Duguid, 141 S. Ct. at 1167. Sponsler’s unrebutted

  expert opinion establishes that Responsys has neither. (ECF No. 117-2, PageID

  1190.)

           Faced with this unrefuted evidence, Plaintiffs note Responsys issues a

  sequential identification number (“ID number”) for every message it sends. (ECF

  No. 128, PageID 1460.) Responsys then uses the ID number to track responses. Id.

  Plaintiffs assert “[t]here is no clearer example of ‘storing’ a telephone number ‘to be

  called’ using a ‘sequential number generator’ than the Responsys [sic] system of

  generating sequential ID numbers for each text message communication it sends

  and then using those ID numbers to categorize whether to call those particular

  phone numbers in the future—or alternatively opt them out of a campaign.” Id.



                                              15
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 16 of 23 PAGEID #: 1819




  Consequently, Plaintiffs argue Responsys’ ability to randomly generate message ID

  numbers qualifies it as an ATDS.

        Plaintiffs’ focus is off. The ATDS definition addresses the ability to randomly

  or sequentially store or generate phone numbers, not message identification

  numbers. See Tehrani v. Joie De Vivre Hosp., LLC, No. 19-cv-08168-EMC, 2021 U.S.

  Dist. LEXIS 165392, at *10 (N.D. Cal. Aug. 31, 2021) (holding “number generator”

  in § 227(a)(1) refers to telephone numbers).

        Plaintiffs’ reference to Duguid’s footnote seven in further support of their ID

  number argument fares no better. Footnote seven provides:

               Duguid argues that such a device would necessarily
               “produce” numbers using the same generator technology,
               meaning “store or” in §227(a)(1)(A) is superfluous. “It is
               no superfluity,” however, for Congress to include both
               functions in the autodialer definition so as to clarify the
               domain of prohibited devices. For instance, an autodialer
               might use a random number generator to determine the
               order in which to pick phone numbers from a preproduced
               list. It would then store those numbers to be dialed at a
               later time. See Brief for Professional Association for
               Customer Engagement et al. as Amici Curiae 19. In any
               event, even if the storing and producing functions often
               merge, Congress may have “employed a belt and
               suspenders approach” in writing the statute.
  Duguid, 141 S. Ct. at 1172 n.7 (some citations omitted; emphasis added). In essence,

  Plaintiffs contend that this dicta, which addresses a hypothetical in an amicus brief,

  establishes that Responsys is an ATDS because of its ability to randomly generate

  ID numbers and to use those numbers to determine which phone numbers to send

  text messages to. (ECF No. 128, PageID 1460.) A “clear majority of courts” discount

  such reliance. Tehrani aptly summarizes their holdings as follows:


                                           16
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 17 of 23 PAGEID #: 1820




        •     Hufnus v. Donotpay, Inc., No. 20-cv-08701-VC, 2021 U.S.
              Dist. LEXIS 118325, at *3-4 (N.D. Cal. June 24, 2021)
              (finding that plaintiff’s “reading of footnote 7 conflicts
              with Duguid’s holding and rationale[;] [t]he Supreme
              Court explained in Duguid that the TCPA’s definition of
              autodialer concerns devices that allow companies ‘to dial
              random or sequential blocks of telephone numbers
              automatically,’ not systems, such as DoNot Pay’s, that
              randomly or sequentially dial numbers from a list that
              was itself created in a non-random, non-sequential way”).

        •     Watts v. Emergency Twenty Four, Inc., No. 20-cv-1820,
              2021 U.S. Dist. LEXIS 115053, at *8-9 (N.D. Ill. June 21,
              2021) (concluding that plaintiff had not alleged the use of
              an autodialer; “the alleged facts suggest that instead of
              randomly or sequentially generating Watts’s number,
              EMERgency24’s equipment stored Watts’s number in a
              database and dialed that stored number because he was
              an employee at a business that used EMERgency24’s
              alarm notification system”).

        •     Barry v. Ally Fin., Inc., No. 20-12378, 2021 U.S. Dist.
              LEXIS 129573, at *17-19 (E.D. Mich. July 13, 2021)
              (stating that “Plaintiff takes footnote 7 out of context”;
              “the ‘preproduced list’ of phone numbers referenced in the
              footnote was itself created through a random or
              sequential number generator”).

        •     Borden v. efinancial, LLC, No. C19-1430JLR, 2021 U.S.
              Dist. LEXIS 153086, at *14-16 (W.D. Wash. Aug. 13,
              2021) (stating that “Mr. Borden’s argument relies on a
              selective reading of one line within footnote 7 and ignores
              the greater context of that footnote and the opinion”).

        •     Timms v. USAA Fed. Sav. Bank, No. 3:18-cv-01495-SAL,
              2021 U.S. Dist. LEXIS 108083, at *17 (D.S.C. June 9,
              2021) (holding that “footnote 7 does not support Plaintiff’s
              argument”; “the Supreme Court’s statement — that an
              ‘autodialer might use a random number generator to
              determine the order in which to pick phone numbers from
              a preproduced list’ and ‘then store those numbers to be
              dialed at a later time’ - refers to the process as explained
              by PACE on page 19 of its amicus brief”).



                                           17
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 18 of 23 PAGEID #: 1821




  Tehrani, 2021 U.S. Dist. LEXIS 165392, at *18-20.

        This Court adopts their reasoning. DSW’s Motion for Summary Judgment on

  Count 1 is GRANTED. (ECF No. 117.)

        C. Count 2 – Do Not Call Registry

        Section 227(c) of the TCPA and corresponding 47 C.F.R. 64.1200(c)(2)

  prohibit telephone solicitations to residential telephone subscribers who are listed

  in the national Registry. Count 2 asserts that DSW violated both by sending the

  texts to LaGuardia and Austin despite the fact that they were on the Registry and

  by continuing to send the texts to them after they told DSW to stop. (ECF No. 22

  ¶ ¶ 88-91.) DSW argues that the texts were permissible because LaGuardia and

  Austin had an “EBR” with DSW and because their “stop” requests were legally

  insufficient. (ECF No. 117, PageID 1174-1177; ECF No. 131, PageID 1673-1675.)

        The TCPA was enacted in response to consumer “outrage[] over the

  proliferation of intrusive, nuisance telemarketing calls to their homes.” Mims v.

  Arrow Financial Services, LLC, 132 S.Ct. 740, 745, 181 L. Ed. 2d 881 (2012). The

  act “directs the FCC to promulgate regulations to protect residential telephone

  subscribers’ privacy rights.” Gross v. GG Homes, Inc., No. 3:21-cv-00271-DMS-BGS,

  2021 U.S. Dist. LEXIS 127596, at *22 (S.D. Cal. July 8, 2021) (citing 47 U.S.C. §

  227(c)(1)-(2)). See also 47 C.F.R. § 64.1200(c)(2). “Residential subscriber” includes

  cell phone users. 47 C.F.R. 64.1200(e) (citing In re Rules & Regulations

  Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd 14014, 59-64, 2003

  FCC LEXIS 3673, *60-64, 29 Comm. Reg. (P & F) 830 (F.C.C. June 26, 2003) (“2003



                                             18
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 19 of 23 PAGEID #: 1822




  Rule)). See also Hand v. Beach Entm’t Kc, 456 F. Supp. 3d 1099, 1120 (W.D. Mo.

  2020) (holding same). Correspondingly, cell phone users in the Registry are

  considered residential subscribers. 1 In re Rules & Regulations Implementing the

  Tel. Consumer Prot. Act of 1991, 18 FCC Rcd 14014, 64, 2003 FCC LEXIS 3673,

  *64, 29 Comm. Reg. (P & F) 830 (F.C.C. June 26, 2003).

        The TCPA provides a private right of action to an individual who is on the

  Registry and who receives more than one telephone solicitation in a twelve-month

  period. Johansen v. Nat’l Gas & Elec. LLC, No. 2:17-CV-587, 2018 WL 3933472, at

  *3 (S.D. Ohio Aug. 16, 2018) (Graham, J.), case dismissed, No. 18-3895, 2019 WL

  4597740 (6th Cir. Apr. 18, 2019). A call to a telephone number on the Registry is a

  violation of the regulations when it is made to solicit the purchase of goods or

  services. 47 C.F.R. § 64.1200(f)(12). The TCPA exempts a call from the definition of

  a “telephone solicitation” if the caller has an EBR with the recipient of the call. 47

  U.S.C. § 227(a)(4). An EBR is created by

               a prior or existing relationship formed by a voluntary two-
               way communication between a person or entity and a
               residential subscriber with or without an exchange of
               consideration, on the basis of the subscriber’s purchase or
               transaction with the entity within the eighteen (18)
               months immediately preceding the date of the telephone
               call or on the basis of the subscriber’s inquiry or
               application regarding products or services offered by the
               entity within the three months immediately preceding the
               date of the call, which relationship has not been
               previously terminated by either party.


        1Neither side argues proof is necessary to reach this determination. See
  Hand, 456 F. Supp. 3d at 1121 and n. 5 (noting 2003 Rule mentions that “further
  proof may be required to show that a wireless subscriber uses their wireless phone
  in the same manner in which they would use their residential landline phone”).
                                             19
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 20 of 23 PAGEID #: 1823




  47 C.F.R. § 64.1200(f)(5). DSW has the burden of proof regarding the existence of

  EBRs. Krakauer v. Dish Network L.L.C., 311 F.R.D. 384, 397 (M.D.N.C. 2015);

  Elkins v. Medco Health Sols., Inc., No. 4:12CV2141 TIA, 2014 U.S. Dist. LEXIS

  57633, 2014 WL 1663406, at *8 (E.D. Mo. Apr. 25, 2014).

         Seizing on the EBR exception, DSW points out that LaGuardia and Austin

  provided DSW with their phone numbers when enrolling in DSW’s optional VIP

  Rewards Program. (ECF No. 117-1, ¶ 4.) DSW further highlights that LaGuardia

  and Austin had made purchases at DSW within the eighteen-months prior to the

  last text DSW sent to each. (ECF No. 117-1, ¶ ¶ 12, 13, Exs. A-B.) LaGuardia and

  Austin dispute none of this.

        They do, however, protest the application of the EBR exception in this

  instance. They argue that it only applies to calls to residential land lines, not to cell

  phone numbers. In support, they first cite to the FCC’s Rules and Regulations

  Implementing the TCPA of 1991, Report and Order, CG Docket No. 02-278, FCC 12-

  21, ¶ 35, fn. 102 (Feb. 15, 2012) (“2012 Rule”), which provides “[w]e reiterate that

  the EBR exemption under our current rules only applies to prerecorded calls to

  residential lines. . . . [t]he EBR exemption does not apply to autodialed or

  prerecorded calls to wireless numbers.” As noted above, cell phone numbers are

  treated as residential lines here. Furthermore, the Court holds supra that

  Responsys is not an autodialer. Thus, the 2012 Rule is of no assistance in this

  analysis.




                                             20
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 21 of 23 PAGEID #: 1824




        Neither are Plaintiffs’ cited cases. (ECF No. 128, PageID 1463) (citing Gager

  v. Dell Fin. Servs., LLC, 727 F.3d 265, 273 (3rd Cir. 2013); Legg v. Voice Media Grp.,

  Inc., 20 F. Supp. 3d 1370, 1378 (S.D. Fla. 2014), Beiler v. GC Servs. L.P., No.

  1:13CV869, 2014 WL 5531169, at *1 (M.D. N.C. Nov. 3, 2014); Cartrette v. Time

  Warner Cable, Inc., 157 F. Supp. 3d 448, 452 (E.D. N.C. 2016); Vazquez v. Triad

  Media Sols., Inc., No. 15CV07220WHWCLW, 2016 WL 155044, at *1 (D. N.J. Jan.

  13, 2016); Flores v. Access Ins. Co., No. 215CV02883CASAGRX, 2017 WL 986516,

  at *8 (C.D. Cal. Mar. 13, 2017); and Jones v. Experian Info. Sols., No. CV 14-10218-

  GAO, 2016 WL 3945094, at *6 (D. Mass. July 19, 2016)). They each pertain to

  alleged violations of § 227(b), not to allegations lodged under § 227(c), which is the

  section at issue here. As such, the Court holds that Plaintiffs’ cited bases supporting

  the inapplicability of the EBR exception are unpersuasive.

        LaGuardia and Austin alternatively maintain that they effectively

  terminated any EBR with DSW by virtue of their respective “STOP” text message

  replies to DSW’s texts. (ECF No. 128, PageID 1464-65.) DSW counters that those

  efforts were insufficient because Responsys is not an ATDS. (ECF No. 131, PageID

  1674.) And, even if the Stop request was effective, DSW argues that the texts fall

  within a safe harbor provision. (ECF No. 131, PageID 1675.)

        The Court need not engage in the “is STOP enough” debate because DSW

  fails to establish that it maintains an internal Do Not Call list. 2 The applicable



        2In   a footnote, Plaintiffs seek leave to amend their First Amended Complaint
  to add “separate allegations or Counts regarding DSW’s internal DNC [Do Not Call
  list], or lack thereof . . . .” (ECF No. 128, PageID 1468.) Plaintiffs did not make their
                                             21
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 22 of 23 PAGEID #: 1825




  regulations provide that DSW cannot text LaGuardia and/or Austin under the EBR

  exception unless DSW “has instituted procedures for maintaining a list of persons

  who request not to receive such calls made by or on behalf of” DSW. 47 C.F.R. §

  64.1200(d). Those procedures must include “a written policy, available upon

  demand, for maintaining a do-not-call list.” 47 C.F.R. § 64.1200(d)(1). DSW makes

  no argument and provides no evidence on this point. In fact, Nicholas Hughes,

  DSW’s Fed. R. Civ. P. 30(b)(6) deponent, testified that he was “not aware if DSW . . .

  has an internal Do Not Call list.” (ECF No. 128-1, PageID 1545-1546.) Accordingly,

  genuine disputes of material fact exist precluding judgment on Count 2 at this time.

        Finally, DSW’s “safe-harbor” arguments, raised in its Reply in response to

  LaGuardia’s and Austin’s arguments, is simply a passing reference to 47 U.S.C. §

  227(c)(5). (ECF No. 128, PageID 1471; ECF No. 131, PageID 1675); see also

  Simmons v. Charter Commc’n, Inc., 222 F. Supp. 3d 121, 131 (D. Conn. 2016)

  (holding “[t]he assertion of non-liability based on compliance with the safe harbor

  provisions may be properly classified as an affirmative defense.”). This is

  insufficient to satisfy DSW’s burden of proof. “Issues adverted to in a perfunctory

  manner, unaccompanied by some effort at developed argumentation, are deemed

  waived. It is not sufficient for a party to mention a possible argument in the most




  request in a separate motion, thereby precluding the Court’s review. See S.D. Ohio
  Civ. R. 7.2(a)(1); see also Arnett, 1999 U.S. App. LEXIS 30219, at *2. Furthermore,
  the request, made after DSW’s Summary Judgment Motion, is both untimely and
  unduly prejudicial to DSW; Plaintiffs previously amended their Complaint, this case
  has been pending for more than a year, and three dispositive motions have been
  filed.
                                            22
Case: 2:20-cv-02311-SDM-CMV Doc #: 140 Filed: 09/09/21 Page: 23 of 23 PAGEID #: 1826




  skeletal way, leaving the court to . . . put flesh on its bones.” McPherson v. Kelsey,

  125 F.3d 989, 995-96 (6th Cir. 1997) (citation omitted).

          DSW’s Motion for Summary Judgment on Count 2 is DENIED. (ECF No.

  117.)

     V.      CONCLUSION

          Plaintiff’s Request to Exclude (ECF No. 130) is DENIED.

          Plaintiffs’ Rule 56(d) Request (ECF No. 128) is DENIED.

          Plaintiff’s Request to Amend (ECF No. 128) is DENIED.

          DSW’s Motion for Summary Judgment (ECF No. 117) is GRANTED as to

  Count 1 and DENIED as to Count 2.

          Counsel shall contact Magistrate Judge Vascura within seven days of this

  Opinion and Order to develop a case schedule.

          IT IS SO ORDERED.

                                   /s/Sarah D. Morrison
                                   SARAH D. MORRISON
                                   UNITED STATES DISTRICT JUDGE




                                             23
